DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 15/320830 filed 18 November 2020 has been fully considered. Claim(s) 1, 3, and 45 have been amended. Claims 51, 52 have been added. Claims 1, 3-4, 31-40, 45 and 47-52 are currently being examined. In response to the amendments, the rejections under 35 USC 112 are withdrawn in part and maintained for claim 50. In response to the amendments, the rejections under 35 USC 103 are withdrawn in part and modified in part. In light of the amendments, new rejections are made.

Claim Rejections - 35 USC § 112
Claims 1, 3-4, 31-40, 45 and 47-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The scope of the claim(s) is confusing, because it is not clear whether or not the additional components being “a metal additive” means they are intended to be not part of the alloy, since the only support to recite additives in the metal portion of the device in the specification as originally filed is directed to components other than the alloy itself (Specification Page 58 Paragraph 56) and it is noted that this section does not set forth the claimed weight percentage values. For purposes of examination, the claim has been interpreted as being met either by an alloy component or other metal-containing additive.

Claims 3, 4, 31-40 are dependent on claim 1 and thus also indefinite.

Claim 45 recites the limitation “said metal alloy including about 0.01-5 wt.% of at least one additional metal additive, said additional metal additive includes A) one or more metals selected from the group consisting of hafnium and technetium, or B) one metal selected from the group consisting of hafnium, osmium, platinum, technetium and vanadium, a second different metal selected from the group consisting of hafnium, niobium, osmium, technetium, titanium, tungsten, vanadium, and zirconium”.
The scope of the claim(s) is confusing, because it is not clear whether or not the additional components being “a metal additive” means they are intended to be not part of the alloy, since the only support to recite additives in the metal portion of the device in the specification as originally filed is directed to components other than the alloy itself (Specification Page 58 Paragraph 56) and it is noted 


Claims 47-52 are dependent on claim 45 and thus are also indefinite.

Claim 50 recites the limitation “said at least one microstructure is at least partially includes a material consisting of a polymer, an agent, or combinations thereof”. The scope of the claim(s) is confusing, because it is not clear what is meant by “is at least partially includes” and further it is not clear how a substance can be partially included. For purposes of examination, the claim has been interpreted as “said at least one microstructure includes a polymer, an agent, or combinations thereof”.

Claim Rejections - 35 USC § 103
Claims 1, 4, 31-40, 45, 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (US 20060198750, corresponding to WO 2006096251, both already made of record) and further in view of Kramer-Brown et al. (US 20100312327, already made of record).
Regarding claims 1, 32, 35, Furst discloses a medical device at least partially formed of a metal alloy that may improve strength and ductility (Furst Para 8) wherein the alloy may be at least 90 wt % or 95 wt% molybdenum (Mo) and rhenium (Re) formed as a solid solution, wherein the Re content may be 45-50 wt% and the Mo content may be 50-56 wt% (Furst Para 13). Furst discloses the alloy may contain one or more other metals including but not limited to niobium, platinum, titanium, tungsten, and zirconium (Furst Para 12), which for an alloy of 95 wt% or more of Mo and Re will be in amounts less than 5 wt%. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furst does not disclose the other metals may include hafnium, osmium, technetium or vanadium.
Kramer-Brown discloses medical devices made of a ternary alloy of molybdenum, rhenium and a third metal for improved ductility that may be osmium, niobium, vanadium, or platinum (Kramer-Brown Paras 6, 18, Table 1, Claims 1, 7, 11, 14, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially or fully substitute one of the additional metals of Furst, such as niobium or platinum, with the osmium or vanadium of Kramer-Brown, since Kramer-Brown teaches that these elements also make advantageous molybdenum/rhenium alloys with beneficial radiopacity, high corrosion resistance, good workability, and high strength (Kramer-Brown Paras 18-20 Table 1).

Regarding claims 4, 31, 34, Furst discloses controlling the amount of carbon, oxygen and nitrogen in the alloy to reduce micro-cracking and maintain other physical properties, including up to 200 ppm C (0.02 wt%), up to 150 ppm O (0.015 wt%) and the N content may be less than 10 ppm (<0.001 wt%) (Furst Paras 14, 16, 17, 37). Furst additionally discloses a carbon:oxygen atomic ratio of 2:1 or more, such as about 2.5:1 (O:C 0.4:1) (Furst Para 16). Furst does not explicitly disclose a C:N ratio or O:N ratio, however given the range of concentrations set forth above, i.e. less N than O or C, and given that the weight ratios and atomic ratios differ by less than about 25% for C, N, and O, it is clear that the C:N and O:N ratios will fall within values including those presently claimed. Alternatively, Furst discloses the amount of nitrogen affects the ductility and thus, the elongation (Furst Para 17). Therefore, it would have been obvious to one of ordinary skill in the art to control the C:N and O:N ratios to values, 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 33, Furst discloses the properties as claimed including yield strength, tensile strength, grain size, tensile elongation, hardness (HRC) and density (Furst Paras 15, 18, 20).

Regarding claims 36-40, Furst discloses at least partially coating the device with a biological agent together with a polymer (Furst Para 52, claim 23) that may be performed along with forming micro-structures on a portion of the device (Furst Para 63).

Regarding claims 45, 47, Furst discloses a medical device at least partially formed of a metal alloy that may improve strength and/or ductility (Furst Para 8) wherein the alloy may be at least 90 wt % or 95 wt% molybdenum (Mo) and rhenium (Re) formed as a solid solution, wherein the Re content may be 45-50 wt% and the Mo content may be 50-56 wt% (Furst Para 13). Furst discloses the alloy may contain one or more other metals including but not limited to niobium, platinum, titanium, tungsten, and zirconium (Furst Para 12), which for an alloy of 95 wt% or more of Mo and Re will be in amounts less than 5 wt%. 
Furst discloses controlling the amount of carbon, oxygen and nitrogen in the alloy to reduce micro-cracking and maintain other physical properties, including up to 200 ppm C (0.02 wt%), up to 150 ppm O (0.015 wt%) and the N content may be less than 10 ppm (<0.001 wt%) (Furst Paras 14, 16, 17, 37). Furst additionally discloses a carbon:oxygen atomic ratio of 2:1 or more, such as about 2.5:1 (O:C 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furst discloses the properties as claimed including yield strength, tensile strength, grain size, tensile elongation, hardness (HRC) and density (Furst Paras 15, 18, 20).
Furst does not disclose the other metals may include hafnium, osmium, technetium or vanadium.
Kramer-Brown discloses medical devices made of a ternary alloy of molybdenum, rhenium and a third metal for improved ductility that may be osmium, niobium, vanadium, or platinum (Kramer-Brown Paras 6, 18, Table 1, Claims 1, 7, 11, 14, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially or fully substitute one of the additional metals of Furst, such as niobium or platinum, with the osmium or vanadium of Kramer-Brown, since Kramer-Brown teaches that these elements also make advantageous molybdenum/rhenium alloys with beneficial radiopacity, high corrosion resistance, good workability, and high strength (Kramer-Brown Paras 18-20 Table 1).

.

Claims 1, 3-4, 31-40, 45, 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (US 20060198750, corresponding to WO 2006096251, both already made of record) and further in view of Brockmeyer (US 20080003452).
Regarding claims 1, 32, 35, Furst discloses a medical device at least partially formed of a metal alloy that may improve strength and ductility (Furst Para 8) wherein the alloy may be at least 90 wt % or 95 wt% molybdenum (Mo) and rhenium (Re) formed as a solid solution, wherein the Re content may be 45-50 wt% and the Mo content may be 50-56 wt% (Furst Para 13). Furst discloses the alloy may contain one or more other metals including but not limited to niobium, platinum, titanium, tungsten, and zirconium (Furst Para 12), which for an alloy of 95 wt% or more of Mo and Re will be in amounts less than 5 wt%. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furst does not disclose the other metals may include hafnium, osmium, technetium or vanadium.
Brockmeyer discloses alloys comprising rhenium and molybdenum as solid solutions and additional components of 0.1 to 10 wt% of the alloy that may be one or more of hafnium, vanadium, and titanium (Brockmeyer Para 29). Brockmeyer discloses an exemplary embodiment comprising about 50% rhenium, up to 50% molybdenum and about 0.1 to about 2% hafnium nitride (Brockmeyer Para 57).


Regarding claim 3, Furst in view of Brockmeyer discloses hafnium (Brockmeyer Paras 28, 29).

Regarding claims 4, 31, 34, Furst discloses controlling the amount of carbon, oxygen and nitrogen in the alloy to reduce micro-cracking and maintain other physical properties, including up to 200 ppm C (0.02 wt%), up to 150 ppm O (0.015 wt%) and the N content may be less than 10 ppm (<0.001 wt%) (Furst Paras 14, 16, 17, 37). Furst additionally discloses a carbon:oxygen atomic ratio of 2:1 or more, such as about 2.5:1 (O:C 0.4:1) (Furst Para 16). Furst does not explicitly disclose a C:N ratio or O:N ratio, however given the range of concentrations set forth above, i.e. less N than O or C, and given that the weight ratios and atomic ratios differ by less than about 25% for C, N, and O, it is clear that the C:N and O:N ratios will fall within values including those presently claimed. Alternatively, Furst discloses the amount of nitrogen affects the ductility and thus, the elongation (Furst Para 17). Therefore, it would have been obvious to one of ordinary skill in the art to control the C:N and O:N ratios to values, including those presently claimed, in order to produce medical device with desired micro-cracking, ductility, and elongation. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Regarding claims 36-40, Furst discloses at least partially coating the device with a biological agent together with a polymer (Furst Para 52, claim 23) that may be performed along with forming micro-structures on a portion of the device (Furst Para 63).

Regarding claims 45, 47, Furst discloses a medical device at least partially formed of a metal alloy that may improve strength and/or ductility (Furst Para 8) wherein the alloy may be at least 90 wt % or 95 wt% molybdenum (Mo) and rhenium (Re) formed as a solid solution, wherein the Re content may be 45-50 wt% and the Mo content may be 50-56 wt% (Furst Para 13). Furst discloses the alloy may contain one or more other metals including but not limited to niobium, platinum, titanium, tungsten, and zirconium (Furst Para 12), which for an alloy of 95 wt% or more of Mo and Re will be in amounts less than 5 wt%. 
Furst discloses controlling the amount of carbon, oxygen and nitrogen in the alloy to reduce micro-cracking and maintain other physical properties, including up to 200 ppm C (0.02 wt%), up to 150 ppm O (0.015 wt%) and the N content may be less than 10 ppm (<0.001 wt%) (Furst Paras 14, 16, 17, 37). Furst additionally discloses a carbon:oxygen atomic ratio of 2:1 or more, such as about 2.5:1 (O:C 0.4:1) (Furst Para 16). Furst does not explicitly disclose a C:N ratio or O:N ratio, however given the range of concentrations set forth above, i.e. less N than O or C, and given that the weight ratios and atomic ratios differ by less than about 25% for C, N, and O, it is clear that the C:N and O:N ratios will fall within values including those presently claimed. Alternatively, Furst discloses the amount of nitrogen affects the ductility and thus, the elongation (Furst Para 17). Therefore, it would have been obvious to one of 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furst discloses the properties as claimed including yield strength, tensile strength, grain size, tensile elongation, hardness (HRC) and density (Furst Paras 15, 18, 20).
Furst does not disclose the other metals may include hafnium, osmium, technetium or vanadium.
Brockmeyer discloses alloys comprising rhenium and molybdenum as solid solutions and additional components of 0.1 to 10 wt% of the alloy that may be one or more of hafnium, vanadium, and titanium (Brockmeyer Para 29). Brockmeyer discloses an exemplary embodiment comprising about 50% rhenium, up to 50% molybdenum and about 0.1 to about 2% hafnium nitride (Brockmeyer Para 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially or fully substitute one of the additional metals of Furst, such as titanium, with the hafnium of Brockmeyer in order to gain the benefit of improved processing as taught by Brockmeyer (Brockmeyer Paras 5, 6, 9, 28).

Regarding claims 48-50, Furst discloses at least partially coating the device with a biological agent together with a polymer (Furst Para 52, claim 23) that may be performed along with forming micro-structures on a portion of the device (Furst Para 63).

Regarding claims 51, 52, Furst in view of Brockmeyer discloses hafnium (Brockmeyer Paras 28, 29).
Response to Arguments
Applicant's arguments filed 18 November 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
On page 8 of the response, applicant argues that the amendments to the independent claims distinguish over the art of record. However, Furst discloses the rhenium/molybdenum alloy may contain one or more other metals including but not limited to niobium, platinum, titanium, tungsten, and zirconium (Furst Para 12)
Kramer-Brown discloses medical devices made of a ternary alloy of molybdenum, rhenium and a third metal for improved ductility that may be osmium, niobium, vanadium, or platinum (Kramer-Brown Paras 6, 18, Table 1, Claims 1, 7, 11, 14, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially or fully substitute one of the additional metals of Furst, such as niobium or platinum, with the osmium or vanadium of Kramer-Brown, since Kramer-Brown teaches that these elements also make advantageous molybdenum/rhenium alloys with beneficial radiopacity, high corrosion resistance, good workability, and high strength (Kramer-Brown Paras 18-20 Table 1). Such combinations of additional metals include titanium and osmium or titanium and vanadium, which meet condition B of claims 1, 45 as amended.
Further, the teachings of Brockmeyer have been included above to address the new or more restrictive claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furst et al. (US 20100168841) discloses that medical devices based on rhenium and molybdenum (Paras 15-17) may contain radioactive technetium (Tc-99m) (Para 39).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787           

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787